Citation Nr: 0327744	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-09 864	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 30 percent 
for a major depressive disorder.

3.  Entitlement to an initial compensable rating for 
tendonitis of the right arm.

4.  Entitlement to a rating higher than 50 percent for 
residuals of an injury to the left forearm.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
June 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The RO granted service connection for a major 
depressive disorder and assigned an initial 30 percent rating 
effective from April 22, 1999.  The RO denied service 
connection for PTSD.

In his substantive appeal (VA Form 9), received in July 2002, 
the veteran expressed disagreement with another more recent 
RO decision in May 2002 which had granted service connection 
for a right arm disorder and assigned a 0 percent rating.  He 
also disagreed with the rating, although increased, assigned 
for his service-connected left forearm disorder.  His 
disagreement with the disposition of his claims for those 
conditions was in addition to his perfecting an appeal to the 
Board in response to the disposition of his other claims for 
a higher initial rating for his major depressive disorder and 
for service connection for PTSD.  But the RO has not provided 
him a statement of the case (SOC) concerning those other 
claims for his right arm and left forearm.  So those claims, 
in addition to the claims he already has appealed to the 
Board, must be remanded to the RO.  See Manlincon v. West, 
12 Vet. App. 328 (1999).

Also note that in cases, as here, where the veteran has 
timely appealed the initial ratings assigned just after 
establishing his entitlement to service connection, VA must 
consider the propriety of the initial ratings.  And this 
includes determining whether he is entitled to "staged" 
ratings to compensate him for times since filing his claims 
when his disabilities may have been more severe than at 
others.  See Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).  With this in mind, the Board has recharacterized the 
issues to reflect this consideration.


REMAND

The veteran contends that his service-connected major 
depressive disorder is more severe than 30-percent disabling, 
so he believes that he is entitled to a higher rating.  He 
says his depression and anxiety continue to get worse.  A 
private treatment report, dated in October 2000, indicates he 
was suffering from emotional, psychological and social 
distress as a direct result of PTSD and his inability to 
function in what most men would consider to be normal ways.  
It also was noted that his depression was caused by his 
inability to perform routine physical procedures, and that 
his problem with rage was fueled by his constant pain and his 
fury with himself for his disability.  The diagnoses were 
severe PTSD and major depressive disorder.  His Global 
Assessment of Functioning (GAF) score was 55, indicative of 
moderate social and industrial impairment.  

The veteran underwent a VA psychiatric examination in 
February 2001.  He continued to report problems with anxiety, 
panic attacks, depression, occasional suicidal and homicidal 
ideations, and occasional crying spells.  He also indicated 
that he was irritable and easily angered.  The VA examiner 
said the veteran was fully oriented, appropriate, and 
cooperative.  There were no inappropriate behaviors.  His 
mood was described as anxious and depressed.  The diagnosis 
was major depressive disorder.  No GAF score was assigned.

Other medical records of treatment since that VA examination 
in February 2001 suggest the veteran's psychiatric symptoms 
have grown worse.  He was seen on a monthly basis for 
evaluation of the symptoms associated with his depression, 
including decreased sleep, depressed mood, low self-esteem, 
poor concentration, and feelings of guilt and worthlessness.  
A VA hospital report indicates he was seen in an emergency 
room on April 2, 2002, after having an event at work in which 
he became so angry that he frightened his supervisor and 
believed that he might hurt someone.  Because of his fear 
that he could harm others, he was admitted as an inpatient.  
The diagnosis was a substance-induced mood disorder, and a 
GAF score of 40 was assigned.  Following an evaluation on 
April 3, 2002, the diagnoses were major depressive disorder, 
PTSD by history, and alcohol and cocaine dependence.  Also, a 
GAF score of 35 was assigned.

When discharged from the VA hospital on April 4, 2002, the 
veteran described his mood as "upset to be here."  His 
affect was full range without evidence of blunting, 
inappropriateness, or lability.  But he did express a mildly 
irritable edge early in the interview process when he focused 
largely on which he would not be discharged.  This 
disappeared quickly and completely, and he was pleasant and 
cooperative for the remainder of the interview.  He did 
become minimally tearful on one occasion when taking about 
missing his children, but this was brief and transient.  He 
denied any suicidal or homicidal ideation.  The discharge 
diagnosis was major depressive disorder; he had a GAF score 
of 55.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  A score 
of 31-40 is indicative of major impairment in several areas 
such as work, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A score of 51-60 is indicative of moderate 
symptoms, such as a flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers).  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).

In light of the above findings, another VA psychiatric 
examination is needed to determine whether the veteran's 
major depressive disorder has increased in severity to a 
level even higher than 50 percent (his most recent increase).  
38 U.S.C.A. § 5103A(d); see also Snuffer v. Gober, 10 Vet. 
App. 400 (1997) (where the United States Court of Appeals for 
Veterans Claims (Court) indicated that VA had failed to 
fulfill the duty to assist when it did not conduct a 
contemporaneous examination before issuing a decision where 
the veteran had complained of worsening problems after the 
most recent examination.)

Also, as alluded to earlier, in  a May 2002 rating decision 
the RO granted service connection for a right arm condition 
and assigned an initial noncompensable (i.e., 0 percent) 
disability rating.  As well, the RO increased the rating for 
the veteran's service-connected left forearm disorder from 30 
to 50 percent.

But in his substantive appeal (VA Form 9), received in July 
2002, the veteran indicated that he disagreed with the 
ratings assigned for his right arm and left forearm 
disorders.  The RO, however, has not provided him an SOC 
addressing these additional issues or given him an 
opportunity to perfect an appeal to the Board concerning 
these additional claims by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  So they, 
too, must be remanded to the RO-as opposed to merely 
referred there.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  



To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims, and to 
ensure full compliance with due process notice requirements, 
the case is hereby REMANDED to the RO for the following 
actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his psychiatric 
disorders since 2002.  And after securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  If the RO cannot obtain 
any of the medical records indicated by 
the veteran, it should follow the proper 
procedures under the VCAA.

3.  After all available records are 
associated with the veteran's claims 
file, the veteran should be scheduled 
for another VA psychiatric examination to 
obtain a medical opinion concerning the 
current severity of his major depressive 
disorder.  Give the examiner access to 
the claims file for a review of the 
veteran's pertinent medical history; this 
includes a copy of this remand.  
All indicated tests and studies (to 
include psychological testing) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should discuss his or her 
clinical findings in terms of the 
existence and extent (or frequency, as 
appropriate) of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.  
The examiner also should render a multi-
axial diagnosis, including assignment of 
a GAF score and an explanation of what 
the score means.  If more than one 
psychiatric disorder is diagnosed, the 
examiner should, if possible, indicate 
the approximate percentage or portion of 
the score representing impairment due to 
the service-connected major depressive 
disorder.  However, if it simply is not 
possible to distinguish the symptoms and 
effects of any other diagnosed 
disorder(s) from the service-connected 
major depressive disorder, then the 
examiner should clearly so state.  The 
examiner must also comment as to the 
degree to which the veteran's major 
depressive disorder affects his ability 
to establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which his psychiatric symptoms result in 
reduction in initiative, productivity, 
flexibility, efficiency and reliability 
levels (industrial impairment).  Discuss 
the rationale for all opinions and 
conclusions expressed.  

4.  Review the claims file to ensure that 
the requested development has been 
completed in full-including responses to 
the questions posed.  If not, take 
corrective action.  See 38 C.F.R. § 4.2 
(2003); Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  Send the veteran an SOC concerning 
the issues of his entitlement to an 
initial compensable rating for the 
tendonitis in his right arm and for a 
rating higher than 50 percent for the 
residuals of his left forearm injury.  
Advise him that he still needs to submit 
a timely substantive appeal (VA Form 9 or 
equivalent statement) to perfect an 
appeal to the Board concerning these 
additional issues.  Inform him of the 
time limit for doing this.  38 C.F.R. 
§ 20.302(b).  If, and only if, 
he perfects an appeal concerning these 
additional issues should they be returned 
to the Board.

6.  Also readjudicate the claims for 
service connection for PTSD and for an 
initial rating higher than 30 percent for 
the major depressive disorder based on 
the additional evidence obtained.  In so 
doing, the RO must also specifically 
address whether a "staged" rating is 
warranted for the major depressive 
disorder, in accordance with the holding 
of Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  If benefits are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond.

No action is required of the veteran until he receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




